TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00085-CR


                                Esaia Kemuel Morris, Appellant

                                                 v.

                                  The State of Texas, Appellee




             FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
     NO. CR-16-0350, THE HONORABLE R. BRUCE BOYER, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due June 5, 2019.           On counsel’s

motion, the time for filing was extended to September 3, 2019. Appellant’s counsel has now

filed a second motion, requesting that the Court extend the time for filing appellant’s brief. We

grant in part the motion for extension of time and order appellant to file a brief no later than

October 3, 2019. No further extension of time will be granted and failure to comply with this

order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of

the Texas Rules of Appellate Procedure.

               It is ordered on September 4, 2019.
Before Chief Justice Rose, Justices Triana and Smith

Do Not Publish




                                               2